          MEMO ENDORSED


                                 LAWRENCE M. FISHER
                                     Attorney at Law
                                      233 Broadway
                                        Suite 2348
                                   New York, NY 10279
                                     (212) 226-5700                                        7/2/21



The Honorable Andrew L. Carter, Jr.                              July 1, 2021
United States District Court
Southern District of New York
40 Foley Square
New York, N.Y. 10007
VIA ECF
                             Re: United States v. Roberto Perez Ramirez
                                    21-CR-110 (ALC)

Dear Judge Carter:

       As you are aware, I represent the above-named defendant who is currently at liberty on a
$75,000 PRB, secured by 1 FRP, with travel restricted to SDNY & EDNY, surrender of travel
documents and pre-trial supervision.

       I submit this letter to request that the defendant be permitted to travel to visit his mother
in Santo Domingo, Dominican Republic from July 17, 2021 until August 3, 2021.

      I have discussed this travel request with AUSA Alexander Li and Pre-Trial Officer
Myrna Carrington both of whom take no position on this request.



                                                              Respectfully Submitted,
                                                                     /S/
                                                              LAWRENCE M. FISHER, ESQ.
                                                              Attorney for Defendant

                                        The application is GRANTED.
                                        So Ordered.

cc: A.U.S.A. Alexander Li
    PTO Myrna Carrington                                                                        7/2/21
